Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This Office Action is in response to the application filed on 10/26/2020.
Claims 1-20 are allowed.

Priority
2.	This application is a Continuation-In-Part of 15/663,652 (Patent US 10860537), which was filed on 07/28/2017, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 11/10/2020 and 11/10/2020 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for monitoring changes to data items using associated metadata. The detailed implementation indicates: (1) A method, comprising: comparing, after expiration of a time value corresponding to an item, first metadata corresponding to the item to second metadata corresponding to the item, the first metadata determined prior to the second metadata; (2) based at least in part on the comparing, determining whether the item has been changed; (3) updating the time value associated with the item to an updated time value based at least in part on: decreasing the time value when the item is determined to have changed; or one of maintaining the time value or increasing the time value when the item is not determined to have changed; and after expiration of the updated time value, comparing the second metadata to third metadata corresponding to the item, the third metadata determined prior to the second metadata.

Pertinent Art
5.	Li et al, US 20080243936, discloses tracking file system namespace changes during transactions, wherein the process comprises: receiving a request regarding an object of a transactional file system, the request being associated with a transaction; modifying a data structure used to track a namespace of the transactional file system; and indicating that a first portion of the data structure is not to be used by a first entity but is usable by a second entity, the first entity being associated with the transaction, the second entity not being associated with the transaction.

	
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
06/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161